     Case 1:19-cv-02645-AJN-KHP Document 278 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,

                               Plaintiffs,              19 Civ. 2645 (AJN) (KHP)
                -against-

FELIX SATER, DANIEL RIDLOFF, BAYROCK
GROUP INC., GLOBAL HABITAT SOLUTIONS,
INC., RRMI-DR LLC, FERRARI HOLDINGS
LLC, and MEM ENERGY PARTNERS LLC,

                               Defendants.




       RULE 7.1 CORPORATE DISCLOSURE STATEMENT OF RRMI-DR LLC



       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for RRMI-DR

LLC certifies that RRMI-DR LLC has no corporate parent, and that no publicly held corporation

owns ten percent or more of RRMI-DR LLC.

Dated: January 19, 2021



                                             TODD & LEVI, LLP

                                             By: /s/ Jill Levi
                                               Jill Levi
                                             Office and P.O. Address:
                                             444 Madison Avenue
                                             Suite 1202
                                             New York, New York 10022
                                             Tel: (212) 308-7400
                                             Attorneys for Defendant
                                             RRMI-DR LLC
